Gray, C. J.
This bill of review assigns three errors in the decrees in the original suit: 1st. That two of the defendants were infants, and that decrees were made against them without giving them a day after their coming of age to show cause against the same. 2d. That the decrees appear to have been made by consent of them guardian ad litem, and upon the representation of counsel*, without proof. 3d. That the original plaintiff had no title which she could convey to those who were admitted to prosecute in her place. We are of opinion that the bill of review cannot be maintained upon either of the grounds assigned.
1. The ancient rule of practice in chancery, (recognized by this court in Coffin v. Heath, 6 Met. 76, and Whitney v. Stearns, 11 Met. 319,) which allows to an infant a day after coming of age to answer a bill filed against him during his minority, does not apply to infant trustees.
The St. of 7 Anne, c. 19, provided that infants holding lands in trust might be directed or required by order of the Court of Chancery or Exchequer, on the petition of them guardian, or of the cestuis que trust, to convey and assure the same. That statute was repeatedly held by Lord Chancellor King to include trusts resulting by implication of law. Bertie v. Vernon, cited in Mosely, 197, and 2 P. Wms. 549. Holeworth v. Lane, Mosely, 197. Ex parte Vernon, 2 P. Wms. 549; S. C. 7 Price, 685, note. Lord Talbot, indeed, apparently unaware of the decisions of his predecessor, expressed the opposite opinion, and decreed accordingly, but with liberty to the plaintiff to apply to the court in case any precedent could be found where such constructive trusts had been held to be within the statute. Goodwyn v. Lister, 3 P. Wms. 387. And Chancellor Kent considers the opinion of Lord King the better authority. Livingston v. Livingston, 2 Johns. Ch. 537, 541.
The Court of Chancery in some cases declined to act under the St. of 7 Anne, when the infant himself had or claimed any *382interest in the estate. Anon. 2 Eq. Cas. Ab. 521. Hawkins v Obeen, 2 Ves. Sen. 559.
But our statutes have removed all doubt upon the subject, by providing that when a person seised or possessed of an estate, real or personal, or any interest therein, upon a trust, express or implied, is an infant, or under other disability, or out of the jurisdiction, this court may by decree direct either a sale or a conveyance to be made of such estate, or of any interest therein, by him or his guardian, or by some suitable person appointed by the court for the purpose, in the place of the trustee, in order to carry into effect the objects of the trust. Gen. Sts. c. 100, §15.
The decrees complained of are not therefore erroneous for want of allowing to the infants a day to answer after coming of age.
2. A decree cannot indeed be safely made against an infant on default upon taking the bill for confessed for want of an answer, or upon an answer filed in his behalf by his guardian ad litem; for the answer in such cases generally is, that the infant knows nothing of the matter, and therefore neither admits nor denies the allegations, but leaves the plaintiff to prove them, and throws himself on the protection of the court; and whatever it may be, it is the answer of the guardian and not of the infant, and therefore cannot be used against him. Mills v. Dennis, 3 Johns. Ch. 367. 1 Dan. Ch. Pract. (4th Am. ed.) 169.
The practice under the St. of 7 Anne, as stated in one of the earliest cases, was that, upon a petition in the name of the cestui que trust, and motion by counsel in his behalf that the infant should assign, “ counsel is to consent for the infant,” and the court then referred it to an officer like a master in chancery, and upon his report made an absolute order. Duppa v. Briddley, Bunb. 52.
An infant is ordinarily bound by acts done in good faith by his solicitor or counsel in the course of the suit, to the same extent as a person of full age. Tillotson v. Hargrave, 3 Madd. 494. Levy v. Levy, Ib. 245. And a compromise, appearing to the court to be for the benefit of an infant, will be confirmed without a reference to a master; and, if sanctioned by the court cannot be afterwards set aside except for fraud. Lippiat v. *383Holley, 1 Beav. 423. Brooke v. Mostyn, 33 Beav. 457, and 2 De G., J. & S. 373.
If the court does pronounce a decree against an infant by consent, and without inquiry whether it will be for his benefit, he is as much bound by the decree as if there had been a reference to a master and a report by him that it was for the benefit of the infant. Wall v. Bushby, 1 Bro. Ch. 484. 1 Dan. Ch. Pract. 164. The case falls within the general rule, that a decree made by consent of counsel, without fraud or collusion, cannot be set aside by rehearing, appeal or review. Webb v. Webb, 3 Swanst. 658. Harrison v. Rumsey, 2 Ves. Sen. 488. Bradish v. Gee, Ambl. 229; S. C. 1 Keny. 73. Downing v. Cage, 1 Eq. Cas. Ab. 165. Toder v. Sansam, 1 Bro. P. C. (2d. ed.) 468. French v. Shotwell, 5 Johns. Ch. 555.
The only foundation of the statements in some of the text books, that if a decree against an infant is drawn up as made by consent, it will be error, is a very brief and imperfect report in 2 Freem. 127, as follows: “ If an infant suffer a decree by consent, it is forever reversible, otherwise of an adversary bill.” This is so contrary to the weight of authority, that Hovenden, in a note to that case, has suggested that “ reversible ” was probably a typographical- error for “ irreversible.” But that suggestion is refuted by referring to the Reports in Chancery, from which Freeman’s report seems to have been abridged. See Wallace’s Reporters (3d ed.) 301. It there appears that the case was of a motion for an injunction for want of an answer, and the point in question is stated thus : “ If an infant suffer a decree against him by consent, he may at any time reverse it for that error of his being an infant; otherwise, if he be defendant by an adversary bill, and a decree pronounced.” 3 Rep. Ch. 21. H the case cannot be explained, and brought into harmony with the other authorities, by supposing its purport to be that when an infant suffers a decree to pass against him by mere default he will not be bound by it, but that a decree pronounced by the court after answer and hearing will bind him, it is too blind to be followed.
In the case before us, the first decree appearing upon its face to have been made, not upon the consent of the defendants and the guardian ad litem merely, but upon the representation of counsel and adjudication of the court that it was a decree fit and *384proper to be made as against the infants, it must be held binding upon them.
3. The infants, together with the other defendants, having been thus duly adjudged to hold an undivided half of the land in trust for Ellen Donovan, the original plaintiff, she had an equitable fee simple therein which she might convey, and her conveyance passed her right to her grantees.
Demurrer sustained, and bill dismissed.